Case 2:21-cv-00678-JS-AYS Document 105 Filed 06/23/21 Page 1 of 1 PageID #: 1435

 353 NORTH CLARK STREET, CHICAGO, IL 60654




                                                                         Dean N. Panos
 June 23, 2021                                                           Tel +1 312 923 2765
                                                                         dpanos@jenner.com
 VIA ECF

 The Honorable Joanna Seybert
 United States District Judge
 U.S.D.C., Eastern District of New York
 100 Federal Plaza, Courtroom 1030
 Central Islip, NY 11722

 Re:       In re Hain Celestial Heavy Metals Baby Food Litigation, Case No. 2:21-cv-678-JS-AYS
           Request for Consolidation of Related Case

 Dear Judge Seybert:

         I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action. I
 write to notify the Court of the filing of Boulware v. Hain Celestial Group, Inc., Case No. 2:21-
 cv-3511, which asserts “consumer protection type claims” against Hain Celestial and not against
 any other defendant. A copy of the complaint is attached as Exhibit A.

        Pursuant to the Court’s order consolidating all similar consumer fraud actions against Hain
 Celestial into a single Consolidated Action (ECF No. 47), Hain Celestial respectfully requests that
 the Boulware action—which post-dates the filing of the Stewart plaintiffs’ motion for
 consolidation—be consolidated into the Consolidated Action.


                                                                  Respectfully submitted,

                                                                  /s/ Dean N. Panos       ____
                                                                      Dean N. Panos




 CHICAGO    LONDON    LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
